Citation Nr: 0617095	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating greater 
than 60 percent for bronchial asthma.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  There is no evidence of asthma attacks occurring more 
than once per week with episodes of respiratory failure or 
treatment requiring daily use of systemic high-dose 
corticosteroids; October 2003 VA pulmonary function tests 
show forced expiratory volume in one second (FEV-1) of 97 
percent predicted and the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 79 
percent.

2.  The evidence does not support the conclusion that the 
veteran's service-connected disability prevents him from 
securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 60 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6602 (2005).  

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  

On the other hand, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  
  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  See 38 
U.S.C.A. § 5107(b).  

The veteran's asthma is evaluated as 60 percent disabling 
under Code 6602, bronchial asthma.  38 C.F.R. § 4.97.  The 
next higher rating of 100 percent is warranted when forced 
expiratory volume in one second (FEV-1) is less than 40-
percent predicted, or; the ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) is less 
than 40 percent, or; there is more than one attack per week 
with episodes of respiratory failure, or; the condition 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.   The 
comments to the rating criteria indicate the intent to 
utilize pulmonary function test results post-therapy, which 
is the standard basis for comparison of pulmonary function.  
See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).

VA pulmonary function tests performed in October 2003 reveal 
FEV-1 of 97 percent predicted and FEV-1/FVC of 79 percent.  
Review of relevant treatment records reveals two or three 
asthma attacks per month, but not more than one attack per 
week with episodes of respiratory failure.  Overall, this 
report provides evidence against this claim. 

Treatment records reflect use of theophylline, albuterol, and 
Flovent, but not the daily use of systemic high dose 
corticosteroids contemplated by the 100 percent disability 
rating, providing more evidence against this claim.  
Importantly, the records do not indicate that another VA 
examination is required to adjudicate this case at this time.  
Simply stated, the post-service medical record, as a whole, 
is found to provide evidence against this claim, indicating a 
condition that does not meet the criteria for a higher 
rating.  Therefore, the overall disability picture does not 
more closely approximate the criteria for a 100 percent 
rating under Code 6602.  38 C.F.R. § 4.7.       

Total disability is considered to exist when there is any 
impairment sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Where a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the evidence 
otherwise demonstrates that the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra.  

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.  See 38 U.S.C.A. § 5107(b).

Review of the record reveals that the veteran's only service-
connected disability is his bronchial asthma, rated as 60 
percent disabling.  Therefore, the percentage criteria set 
forth at 38 C.F.R. § 4.16(a) is met. 

However, the Board finds that the evidence does not support 
the conclusion that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  The Board acknowledges that, 
in a December 2002 statement, the veteran's private 
physician, "A.C.," M.D., certified that the veteran is 
totally disabled from his service-connected bronchial asthma 
and incapable of performing profitable work.  

The Board finds this medical opinion to be entitled to 
limited probative weight because the evidence shows that the 
veteran's bronchial asthma has been rated as 60 percent 
disabling since March 1974 while the veteran was employed 
until 1991, a total span of seventeen years where the veteran 
was gainfully employed with a 60 percent disability rating 
for bronchial asthma.  Objective medical evidence does not 
indicate a worsening of the disability, which suggests that 
the veteran's current unemployed status results from other 
nonservice connected conditions or advanced age rather than 
the service-connected bronchial asthma with which he was 
diagnosed in March 1974.  The medical evidence indicates 
clear stability in the nature and extent of the disorder, 
suggesting that the condition has not worsened.  Post-service 
medical records, as a whole, are found to provide evidence 
against this claim and the opinion of Dr. C. 

Although the October 2003 VA examiner did not comment on the 
veteran's ability to work, his examination report did note 
that the veteran has not suffered from any periods of 
incapacitation due to his service connected-bronchial asthma.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an award of TDIU.  38 C.F.R. § 4.3.  The 
appeal is denied.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated September 2003, as well 
as information provided in the July 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the December 
2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the Board concedes that the veteran 
did not receive notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating or the requirements for establishing an 
effective date for any award based on his claim prior to the 
December 2003 rating decision on appeal.  However, by way of 
the December 2003 rating decision and the July 2004 statement 
of the case, the veteran was generally provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for entitlement to an increased 
disability rating greater than 60 percent for bronchial 
asthma.  Again, the Board emphasizes that the veteran has not 
made any showing or allegation of any defect in the provision 
of notice that resulted in some prejudice toward him.  Any 
error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as 
multiple VA examinations.  The veteran authorized the RO to 
obtain private medical records and presented additional 
private physician letters as well as lay evidence in the form 
of his own statements.  He has not identified or authorized 
VA to obtain any other evidence.  The Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A.  § 5103A.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

A disability rating greater than 60 percent for bronchial 
asthma is denied.  

Entitlement to TDIU is denied.    


____________________________________________
JOHN J.CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


